DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species A3 readable on claims 1-6 and 8-11 without traverse in the reply filed on 12/01/2021 is acknowledged. Examiner notes that the subject matter of claims 7 and 12-14 does not read on the elected species A3 in view of at least paragraphs [0048], [0050-0053], and Figs. 4-5 of Applicant’s published application. Accordingly, claim(s) 7 and 12-19 is/are withdrawn as being drawn to a nonelected groups/species and claim(s) 1-6 and 8-11 is/are examined herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed transfer means and pump and fluid lines of the pneumatic transfer means must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Fig. 3 is objected to under 37 CFR 1.83 because it does not show the claimed “flushing means”.
In Figs. 1-4, the reference number 19 is used to designate both an apparatus 19 and wheel elements of element 18.
In Figs. 1-5, reference number 50 does not designate a shaft as described in [0039], instead it designates a wall of the process chamber.
In Figs. 2-3, reference number 94 appears randomly in the space of the process chamber and it is not shown as described in [0048].
In Fig. 4, reference number 81 is not described in the specification.

Specification
The disclosure is objected to because of the following informalities: 
In [0040], reference number 19 is used to designate an apparatus and wheel elements.
Appropriate correction is required.
Claim Objections
Claim(s) 1-2 and 9-10 is/are objected to because of the following informalities:  
In claim 1, all the instances of “powdered material that can be solidified” should be changed to --powdered material--.
In claim 1, all the instances of “bath of material” should be changed to --bath of powdered material--.
In claim 1, “the surface level of the bath of material” should be changed to --a surface level of the bath of powdered material--. 
In claim 2, “comprising flushing means” should be changed to --comprising a flushing means--.

In claim 10, “pneumatic transfer means comprise” should be changed to --pneumatic transfer means comprises--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

“solidifying device (generic placeholder) for solidifying … (functional language)” in claim 1 with a laser/radiation source/module as the corresponding structure disclosed at least in [0039] and Figures of applicant’s published application. 
“connection means (means) for fluidly connecting (functional language)…” in claim 1 with lines/pies as the corresponding structure disclosed at least in [0040] and Figures of applicant’s published application.
“transfer means (means) for transferring (functional language)…” in claim 1 with one or more pumps as the corresponding structure disclosed at least in [0040] of applicant’s published application. 
“flushing means (means) for flushing (functional language)” in claim 2  with a gas supply as the corresponding structure disclosed at least in [0043] of applicant’s published application. 
 “extraction device (generic placeholder) … for extracting material (functional language)” in claim 5 with a suction device/pump as the corresponding structure disclosed at least in [0047-0048] and Figure 3 of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “storage container for storing powdered material that can be solidified” which is indefinite. It is unclear how the powdered material can be solidified if it is already in its solid (i.e. powder) state. Can powders be solidified? Do all powders have the capability of being sintered/solidified? Is applicant trying to equate solidification with sintering? In addition, the recitation can be interpreted as if the powdered material is solidified in the storage container. Is the powdered material sintered/solidified in the storage container or in the process chamber? For purposes of examination, the limitation has been examined below as if it read --storage container configured for storing powdered material--. 
Claim 1 recites the limitation “a solidifying device for solidifying at least a part of a layer of the bath of material” which is indefinite. It is unclear how the material, which is powdered material, can be solidified when it is already in its solid state. Can powders be solidified? According to [0039] of applicant’s published application, the solidifying device melts the powdered material and natural cooling solidifies the melted material. Is applicant trying to equate solidification with sintering? If so, applicant needs to be explicitly redefine the scope of solidification in the specification because these terms have different scopes. If it is a mistranslation, applicant can correct the specification and claims by replacing all the instances of solidification with sintering in the entire application. For purposes of examination, the 
Claim 1 recites the limitation “supply container for storing a supply of powdered material that can be solidified and that can be supplied to” which is indefinite. It is unclear how the powdered material can be solidified if it is already in its solid (i.e. powder) state. Can powders be solidified? Do all powders have the capability of being sintered/solidified? Is applicant trying to equate solidification with sintering? In addition, the recitation can be interpreted as if the powdered material is solidified in the supply container. Is the powdered material sintered/solidified in the supply container or in the process chamber? For purposes of examination, the limitation has been examined below as if it read --supply container configured for storing powdered material to be supplied to--. 
Claim(s) 2-6 and 8-11 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 4 recites the limitation “the environment” which is indefinite. There is insufficient antecedent basis for this limitation in the claim(s). The limitation has been examined below as if it read –an external environment--. 
	Claim 10 recites the limitation “pneumatic transfer means comprise at least a pump and fluid lines for connecting the supply container to the apparatus” which is indefinite. It contradicts/broadens “transfer means for transferring powdered material between the supply container and the storage container” and “connection means for fluidly connecting the supply container to the storage container” of claim 1. Is the supply container connected to the storage container, the apparatus, or both? Is the pneumatic transfer means transferring powdered material to the storage container, the apparatus, or both? 
 Are the fluid lines of claim 10 same or different from the connection means (i.e. fluid lines) of claim 1? According to [0024-0025] of applicant’s published application, the pump and fluid lines of the pneumatic transfer means connect the storage container to the supply container and transfer powder between the storage container to the supply container. For purposes of examination, the limitation has been examined below as if it read --pneumatic transfer means comprises a pump--.
Claim(s) 11 is/are rejected as being dependent from claim 10 and therefor including all the limitation thereof.
Claim 11 recites the limitation “the supply device comprises the pump” which is indefinite. It contradicts the limitation “the pneumatic transfer means comprises at least a pump” of claim 10. It also noted that the transfer means and the supply device are claimed as distinct elements in claim 1. Is the pump a structure of the transfer means or the supply device? How many pumps are required by the claim? The limitation has been examined below as if only one pump is required and as if the claim requires the pneumatic transfer means comprising the pump to be arranged on/within the supply device in view of at least [0025] of applicant’s published application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graichen (US 20190126346) in view of Cox (US 20080041487).
Regarding claim 1, Graichen discloses a system (1) for producing an object by means of additive manufacturing (abstract, P0030, and Fig. 1), comprising an apparatus (laser additive manufacturing machine 2: P0030 and Fig. 1) including:	
a storage container (powder storage container 4) for storing powdered material that can be solidified (P0030 and Fig. 1);

….
wherein said system further comprises:
a supply device (feeding station 29) having a supply container (movable powder storage container 31) for storing a supply of powdered material that can be solidified and that can be supplied to the storage container (movable powder storage container 31 capable of storing a supply of fresh powder that is supplied to powder storage container 4: P0031-0034, Figs. 1-3, and Figs. 10-11);
connection means for fluidly connecting the supply container to the storage container (connection system including elements 36, 28, 25, and 20 fluidly connecting the movable powder storage container 31 to the powder storage container 4: P0034, Figs. 1, 4, and 11); and
transfer means for transferring powdered material between the supply container and the storage container (vacuum pump 12 capable of transferring powdered material between the movable powder storage container 31 and the powder storage container 4: P031, 0034, and Fig. 1; thus, the vacuum pump 12 is structurally and/or functionally equivalent to and reads on the claimed transfer means).
Graichen fails to explicitly disclose a structure for positioning the object and a solidifying/radiation device. Graichen is silent about the details of his laser additive manufacturing machine 2 but discloses that powder based laser additive manufacturing systems are “already known” 
In the same field of endeavor, powder based laser additive manufacturing systems, Cox discloses a powder based laser additive manufacturing system (250: Fig. 3), comprising a laser sintering machine (252: P0037 and Fig. 3) including:	
a storage container (feed hopper 162) for storing powdered material that can be sintered (P0034, 0037, and Fig. 2);
a process chamber (process chamber 152) fluidly connected to the storage container (process chamber 152 fluidly connected to feed hopper 162 via a bottom portion of 162 extending thorough 122: P0033 and Fig. 2) and arranged for receiving at least a part of the powdered material from said storage container for forming a bath (process chamber 152 is capable of receiving at least a part of the powdered material from hopper 162 to form a powder bed/bath 190: P0033 and Fig. 2) 
a structure (movable support platform 170) for positioning an object in relation to a surface level of the bath of powdered material (P0035 and Fig. 2); and
a solidifying device (108) for solidifying at least a part of a layer of the bath of powdered material (P0035 and Fig. 2):
wherein said system further comprises:
an supply device having a supply container (268/270) for storing a supply of powdered material that can be solidified and that can be supplied to the storage container (P0037-0038, Fig. 3, and claim 1);
connection means (lines 161/163) for fluidly connecting the supply container to the storage container (P0037-0038, Fig. 3, and claim 1); and
a transfer means (pneumatic powder transfer system) for transferring powdered material from the supply container (268) to the storage container (P0038-0038, Fig. 4, and claim 1).
A person of ordinary skill in the art knows that powder based laser additive manufacturing machines are characterized for comprising a vertically movable platform for positioning the object in relation to a surface level of a bath of powdered material to enable layer-by-layer powder deposition and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Graichen in view of Cox by incorporating to the laser additive manufacturing machine of Graichen a movable platform/structure for positioning the object in relation to a surface level of the bath of powdered material to enable layer-by-layer powder deposition and a solidifying/laser device for solidifying/sintering at least a part of a layer of the bath of powdered material to enable layer-by-layer solidifying/sintering of the object as suggested by Cox. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 3, modified Graichen further discloses wherein the storage container is arranged as an integral part of the apparatus (“it is also possible to integrate the storage container 4 in the additive manufacturing machine 2”: P0030 and Fig. 1). Cox further discloses and obviates the claimed limitation (Fig. 2). In addition, it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. See MPEP § 2144.04 V B.   
Regarding claim 4, modified Graichen further discloses wherein, in a connected state of the supply device, the supply container and the process chamber are sealed from an external environment (when feeding station 29 is connected to machine 2, the powder storage container 31 and chamber 3 are connected so as to be in a hermetically sealed state for the benefit(s) of reducing health risks of operators and/or preventing deterioration/contamination of the powder during transfer/operating operations: P0004-0006, 0033-0034, and 0038). 
Regarding claim 5, modified Graichen further discloses wherein the apparatus comprises an extraction device (a suction hose not shown) fluidly connected to the process chamber (3) and arranged for extracting material out of the process chamber (P0035, claim 11, and Fig. 1).
Regarding claim 8, modified Graichen further suggests wherein the supply device (29) is arranged to be releasably connectable to the apparatus (2) for the benefit(s) of allowing its . 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graichen (US 20190126346) in view of Cox (US 20080041487) as applied to claim 1 above, and further in view of  Meixlsperger (DE 102011088158 – of record with English machine translation – attached) and/or Burris (US 20140265049).
Regarding claim 2, modified Graichen fails to disclose a flushing means for flushing the connection means.
In the same field of endeavor, additive manufacturing systems, Meixlsperger discloses the technique of providing an argon/nitrogen supply device in a powder supply line for the benefit(s) of reducing oxygen content and reducing the risk of explosion (P0012, 0016, and 0030).  
In the same field of endeavor, additive manufacturing systems, Burris discloses the technique of providing an argon/nitrogen supply device in a powder supply line for the benefit(s) of reducing oxygen content, maintaining an inert environment suitable for storing powdered material, and/or inhibiting degradation of the powdered material (P0034, 0076, 0100, 0114, and Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen in view of Meixlsperger .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graichen (US 20190126346) in view of Cox (US 20080041487) as applied to claim 1 above, alone or further in view of Meixlsperger (DE 102011088158A1 – of record with English machine translation – attached).
Regarding claim 6, modified Graichen further suggests wherein the supply device is connectable to the extraction/suction device for transferring the extracted material to the supply device for the benefit(s) of allowing treating and/or reusing/recycling of the extracted material (P0035, 0038, Fig. 4, and claim 12). 
If applicant disagrees with examiner’s interpretation of the suggestions in Graichen, then, in the same field of endeavor, additive manufacturing systems, Meixlsperger discloses the technique of connecting a supply device (130) to an extraction/suction device (112/20) for transferring extracted material to the supply device for the benefit(s) of allowing reusing/recycling of the extracted material (Abstract, P0025, 0028, claim 10, and Fig. 2). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen in view of Meixlsperger by connecting the supply device to the extraction/suction device for transferring extracted material to the supply device for the benefit(s) of allowing recycling and/or re-storing of the extracted material. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graichen (US 20190126346) in view of Cox (US 20080041487) as applied to claim 1 above, and further in view of  Chanclon (US 20190105835).  
Regarding claims 9 and 10, modified Graichen further discloses that the transfer means comprises at least a pump (vacuum pump 12) and the fluid lines for connecting the supply container to the apparatus (2) (P0031, 0034, and Fig. 1). 
Modified Graichen fails to explicitly disclose that the transfer means is/comprises a pneumatic transfer means. However, Graichen’s transfer means and applicant’s claimed pneumatic transfer means are equivalent in terms of structure (i.e. pump) and function (as applied above). Applicant does not specify/describe/show the type/details of the claimed pump to differentiate it from Graichen’s pump. In addition, as evidenced by Chanclon (20190105835), an aspiration/suction (i.e. vacuum) transfer system (120) transferring powder from a supply container (110) to a 3D printer (102) is considered a pneumatic transfer means in the art (P0029). For at least the reasons set forth above, Graichen’s transfer means reads on the claimed pneumatic transfer means. See MPEP §§ 2112.01 I and 2114 I-II. Additionally, since Graichen discloses that the vacuum pump can be replaced with a another equivalent powder conveyor (P0039), Cox discloses use of a pneumatic powder transport system to provide a powder transfer/conveyor system that is dust free, mechanically simple, and reliable/cheaper (P0010-0011 and 0039), Chanclon discloses a pneumatic powder transport system as the powder transfer/conveyor means (P0029), and a person of ordinary skill in the art would have recognized that a pneumatic pump and a vacuum pump are equivalent/exchangeable powder conveyors, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen in view of Cox and Chanclon by replacing the vacuum pump with a pneumatic transfer means comprising at least a pneumatic pump and suitable fluid lines as the powder transfer means for the benefit(s) of achieving the predictable result of providing an equivalent powder transfer means/conveyor as suggested by Chanclon or a superior powder transfer means/conveyor as suggested by Cox. See MPEP §§ 2143 I B, 2143 I G, and/or 2144 II.
Regarding claim 11, modified Graichen fails to disclose that the pneumatic transfer means comprising the pump is arranged on/within the supply device. 
 Graichen discloses the claimed invention except for the supply device comprising the pump. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen by integrating the pump into the supply device as it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to integrate the pump into the supply device in order to make the pump movable with the supply device and/or to arrange the pump closer to the supply device. See MPEP § 2144.04 VB. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Furukawa (US 20170259337) discloses an additive manufacturing system comprising a powder supply container (202), a conveying path (222), a powder conveying pump (223) configured for supplying powder to a laser additive manufacturing apparatus including a storage container (211), a process chamber (201), a movable work (213) for positioning an object in relation to a surface level of a bath/bed of powder material, and a laser irradiation device (206) for selectively irradiating/sintering a layer of the bath/bed of powder material (Fig. 2 and accompanying text); and    
Bharathan (WO 9534468 – of record) discloses an additive manufacturing (abstract and Figures 1-4) for producing an object by means of additive manufacturing, the system comprising a supply device having a supply container (supply container 67) for storing a supply of powdered material that can be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743